I am inclined to the view that under the new Chancery Act, the bill should at least allege the legal effect of the written instrument, and that, in a bill for foreclosure for the entire debt evidenced by the attached mortgage because of a partial default, there should be an allegation that the mortgage contained a covenant authorizing such procedure. In other words, if complainant is relying upon an acceleration clause in the mortgage in order to entitle him to foreclose for the entire debt, there being only a partial default alleged, this provision of the mortgage should be briefly pleaded in the bill "according to its legal effect." Thus, as to bills for foreclosure, there would be very little conflict between the rule announced in Hemphill v. Nelson and the new Chancery rule requiring brevity and succinctness in pleadings, for the rule in Hemphill v. Nelson only required that "the substance" of the written instrument sued on to be alleged in the body of the bill. However concisely expressed, a bill in *Page 33 
equity may be it should make out at least a good prima facie
case for the relief prayed, and this should appear from a reading of the bill itself, without reference to the Exhibits attached.